      Case 5:17-cv-00404-OLG Document 315 Filed 04/30/20 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

CITY OF EL CENIZO, et al.,             §
      Plaintiffs,                      §
                                       §            CIVIL ACTION NO.
v.                                     §              5:17-CV-404-OG
                                       §          [Consolidated/Lead Case]
STATE OF TEXAS, et al.,                §
     Defendants.                       §

            STATE DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
              EL PASO COUNTY PLAINTIFFS’ THIRD AMENDED COMPLAINT




                                       1
              Case 5:17-cv-00404-OLG Document 315 Filed 04/30/20 Page 2 of 11



                                                                TABLE OF CONTENTS

Table of Contents .............................................................................................................................................. 2
Argument ............................................................................................................................................................ 3
            I.           Local Governments Cannot Bring Constitutional Claims against Their Parent
                         States ......................................................................................................................................... 3
                         A.           Local Governments Lack Standing ........................................................................ 3
                         B.           Local Governments Do Not Have Constitutional Rights .................................. 3
            II.          Local Officials Cannot Bring Constitutional Claims against Their Parent
                         States ......................................................................................................................................... 4
            III.         TOPEF and MOVE Lack Standing .................................................................................... 5
            IV.          Plaintiffs Do Not Have Third-Party Standing ................................................................... 6
            V.           Plaintiffs Cannot Sue the State or the Governor ............................................................... 7
            VI.          Plaintiffs’ Claims Fail as a Matter of Law ........................................................................... 8
Conclusion ........................................................................................................................................................10




                                                                                   2
         Case 5:17-cv-00404-OLG Document 315 Filed 04/30/20 Page 3 of 11



                                                 ARGUMENT

I.      Local Governments Cannot Bring Constitutional Claims against Their Parent States

        A.       Local Governments Lack Standing

        Precedent firmly establishes that local governments lack standing to sue their parent States.

See, e.g., City of Trenton v. New Jersey, 262 U.S. 182, 188 (1923); Town of Ball v. Rapides Par. Police Jury, 746

F.2d 1049, 1051 n.1 (5th Cir. 1984).

        Plaintiffs rely on Rogers v. Brockette, but that case represents, at most, a narrow exception for

claims under the Supremacy Clause vindicating a federally-created statutory right. 588 F.2d 1057 (5th

Cir. 1979). In Rogers, a school district “allege[d] that Congress has made it the proper body to decide”

a question but that the State had deprived it of that federally-conferred discretion. Id. at 1062. The

school district asserted that it had a statutory “right.” Id. at 1060. Here, Plaintiffs do not bring a

Supremacy Clause claim, and no Plaintiff claims Congress “interfere[d] with a state’s internal political

organization” to create a federal statutory right. Id. at 1070. Rogers does not apply. See Town of Ball, 746

F.2d at 1051 n.1 (distinguishing Rogers). In any event, Rogers should be limited to its facts (or, in an

appropriate court, overturned). As the Fifth Circuit itself has recognized, Rogers is “anomalous” and

“not very convincing[ ].” Donelon v. La. Div. of Admin. Law ex rel. Wise, 522 F.3d 564, 567 & n.6 (5th

Cir. 2008) (refusing to extend Rogers). Plaintiffs provide no argument for extending Rogers beyond

Supremacy Clause claims regarding statutory rights.

        B.       Local Governments Do Not Have Constitutional Rights

        Even if El Paso County had standing, it would lose on the merits. Assuming standing arguendo,

El Paso County would still have to show it has rights under each constitutional provision invoked and

that those rights can be asserted against its parent State. But a local government “has no privileges or

immunities under the federal constitution which it may invoke in opposition to the will of its creator.”

ECF 279 at 3 (quoting Ysursa v. Pocatello Educ. Ass’n, 555 U.S. 353, 363 (2009)); see also ECF 297 at 1.



                                                       3
          Case 5:17-cv-00404-OLG Document 315 Filed 04/30/20 Page 4 of 11



El Paso County does not dispute this argument. In fact, it does not respond to it at all. Plaintiffs cite

no cases suggesting a local government has constitutional rights against its parent State.

II.      Local Officials Cannot Bring Constitutional Claims against Their Parent States

         Local officials acting in their official capacities are subject to the same limitations that local

governments are. In response, Plaintiffs cite Board of Education v. Allen, 392 U.S. 236 (1968). See ECF

307 at 5. But Allen does not apply to official-capacity plaintiffs, who are treated as the government.

         Even if Plaintiffs were suing in their individual capacities and Allen applied, it would require

that local officials’ violation of SB4 “would be likely to bring their expulsion from office and also a

reduction in state funds for their [local governments].” 392 U.S. at 241 n.5. Plaintiffs do not plausibly

allege that would happen. To be sure, they note removal from office is a possible consequence of

violations, see ECF 292 ¶¶ 11, 13, but they never allege such removal is “likely.” Allen, 392 U.S. at 241

n.5. Neither Sheriff Wiles nor County Attorney Bernal are facing an enforcement action. The only SB

4 enforcement action ever brought does not seek to remove any local official from office. Here, the

possibility of being expelled from office “simply [is] too speculative and too insubstantial to support

standing.” Bd. of Educ. of Mt. Sinai Union Free Sch. Dist. v. N.Y. State Teachers Ret. Sys., 60 F.3d 106, 112

(2d Cir. 1995) (distinguishing Allen).

         Even if Plaintiffs could satisfy Allen, that would not be enough. “[S]ubsequent decisions from

the Supreme Court have limited [Allen’s] reach.” Baca v. Colo. Dep’t of State, 935 F.3d 887, 916 (10th

Cir. 2019); see also Donelon, 522 F.3d at 567 n.5; City of S. Lake Tahoe v. Cal. Tahoe Reg’l Planning Agency,

625 F.2d 231, 236 (9th Cir. 1980). Under modern standing doctrine, the local official Plaintiffs have

not plausibly alleged a “certainly impending” enforcement action, much less one that would affect them

in their individual capacities. Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013).1


1 The Fifth Circuit’s earlier discussion of standing does not apply, as Plaintiffs recognize by not briefing it. That discussion

was limited to the ICE detainer mandate and was predicated on the State being a defendant. See City of El Cenizo, 890 F.3d
at 186 (“The injury claimed by the plaintiffs stems directly from Texas’s enactment of the ICE-detainer mandate.”). But


                                                               4
          Case 5:17-cv-00404-OLG Document 315 Filed 04/30/20 Page 5 of 11



III.     TOPEF and MOVE Lack Standing

         State Defendants previously argued TOPEF and MOVE failed to plausibly allege either

associational or organizational standing. See ECF 297 at 2–10. Plaintiffs waived any reliance on

associational standing. See ECF 307 at 5 n.2. For organizational standing, TOPEF and MOVE assert

two injuries: (1) expending “resources to counteract SB 4” and (2) impairment of “their right to

associate with Latino members of the communities they serve.” ECF 307 at 6. Neither is sufficient.

         As an initial matter, Plaintiffs’ asserted injuries are not independent. As State Defendants

previously explained, Plaintiffs “ ‘cannot manufacture standing by choosing to make expenditures

based on’ an alleged harm that does not itself qualify as an injury in fact.” ECF 297 at 5 (quoting

Clapper, 568 U.S. at 402). A diversion of resources is not a cognizable injury in fact unless the plaintiff

“would have suffered some other injury if it had not diverted resources to counteracting the problem.”

La Asociacion de Trabajadores de Lake Forest v. City of Lake Forest, 624 F.3d 1083, 1088 (9th Cir. 2010).

For this reason, Plaintiffs’ first claimed injury (diversion of resources) cannot support standing unless

their second claimed injury (association) does as well.

         Plaintiffs have not plausibly alleged impairment of “their right to associate with Latino

members of the communities they serve.” ECF 307 at 6. Plaintiffs rely on a speculative chain of

possibilities. The complaint does not contain any factual allegations explaining how State Defendants’

alleged enforcement of SB 4 causes individuals to decline to associate with TOPEF and MOVE. See

ECF 297 at 7–8, 17. “Plaintiffs cannot rely on speculation about ‘the unfettered choices made by

independent actors not before the court.’ ” Clapper, 568 U.S. at 414 n.5 (quoting Lujan v. Defs. of Wildlife,

504 U.S. 555, 562 (1992)). But even if some third parties react the way Plaintiffs claim, their reactions




Texas is not a proper defendant, so standing to bring claims against the State is irrelevant. Moreover, the Fifth Circuit
seems to have erroneously assumed that the plaintiffs before it were suing in their individual capacities. See id. (discussing
potential personal liability in “damage suits”). Because the court did not have the benefit of briefing addressing this issue,
that aspect of the analysis should not be read to apply beyond the narrow confines in which the court provided it.


                                                              5
         Case 5:17-cv-00404-OLG Document 315 Filed 04/30/20 Page 6 of 11



would not be attributable to SB 4. An “assert[ion] that third parties might be disinclined to speak with

[Plainitffs] due to a fear of ” law enforcement “do[es] not establish injury that is fairly traceable to” SB

4 because it rests “on third parties’ subjective fear.” Id. at 417 n.7. “Allegations of a subjective ‘chill’

[to First Amendment rights] are not an adequate substitute for a claim of specific present objective

harm or a threat of specific future harm.” Laird v. Tatum, 408 U.S. 1, 13–14 (1972).

IV.     Plaintiffs Do Not Have Third-Party Standing

        The rule against third-party standing applies not only when a plaintiff “bring[s] a claim on

behalf of a third person,” ECF 307 at 13, but also when a plaintiff suing on its own behalf relies on

the rights of a third party. See ECF 297 at 11. “[A]ll persons who claim a deprivation of constitutional

rights [are] required to prove some violation of their personal rights.” Coon v. Ledbetter, 780 F.2d 1158,

1160 (5th Cir. 1986); see also Conn v. Gabbert, 526 U.S. 286, 292 (1999) (holding a lawyer “clearly had

no standing to raise the alleged infringement of the rights of his client”).

        Plaintiffs argue they are bringing their own claims because they have suffered their own injuries

in fact. See ECF 307 at 11–12, 25. That contradicts Kowalski v. Tesmer, which analyzed “whether

[Plaintiffs] have standing to raise the rights of others” after assuming Plaintiffs “have satisfied Article

III,” including establishing their own injuries in fact, 543 U.S. 125, 129 & n.2 (2004). Thus, even if

Plaintiffs had “suffered their own cognizable injury,” ECF 307 at 13, they would have to separately

satisfy the third-party standing doctrine.

        Plaintiffs also cite cases decided “without addressing the third-party doctrine.” ECF 307 at 14.

But “[q]uestions which merely lurk in the record, neither brought to the attention of the court nor

ruled upon, are not to be considered as having been so decided as to constitute precedents.” Cooper

Indus., Inc. v. Aviall Servs., Inc., 543 U.S. 157, 170 (2004) (quotation omitted).

        In a footnote, Plaintiffs attempt to establish third-party standing under a prudential exception.

See ECF 307 at 14 n.9. Prudential exceptions do not apply because Section 1983, not just prudence,



                                                      6
          Case 5:17-cv-00404-OLG Document 315 Filed 04/30/20 Page 7 of 11



bars third-party standing here. See ECF 297 at 11–12. Plaintiffs do not respond to that argument. In

any event, Plaintiffs cannot satisfy the prudential exception. The complaint never alleges a close

relationship between Plaintiffs and any non-parties. In their brief, Plaintiffs claim a close relationship

with “Latino community members,” ECF 307 at 14 n.9, but many Latino individuals oppose sanctuary

cities.2 When interests “are potentially in conflict,” third-party standing is improper. Elk Grove Unified

Sch. Dist. v. Newdow, 542 U.S. 1, 15 & n.7 (2004). The idea that SB 4, which does not regulate private

individuals, hinders them from filing suit is neither plausible nor alleged. See ECF 307 at 14 n.9.

V.       Plaintiffs Cannot Sue the State or the Governor

         The State and the Governor are not proper defendants. ECF 297 at 10; see also ECF 279 at 4–

7; ECF 295 at 6. Plaintiffs’ response contradicts binding precedent.

         Plaintiffs argue Texas has waived its immunity from this suit. See ECF 307 at 15. Not so. One

provision of SB 4 waives sovereign immunity “to the extent of liability created by this section.” Tex.

Gov’t Code § 752.056(e). That section makes “[a] local entity or campus police department” liable for

“a civil penalty” when the Attorney General brings an enforcement action. Id. § 752.056(a). That is

not a “waiver of sovereign immunity” that “expressly and unequivocally” applies here. Sossamon v.

Texas, 563 U.S. 277, 290 (2011). State Defendants are not a local entity or campus police department.

Plaintiffs are not suing for a civil penalty, and this is not a state-court enforcement action. The very

specificity of the waiver in Section 752.056 shows that there is no broader waiver applicable here. And

regardless of waiver, Plaintiffs do not respond to the argument that the State is not a “person” under

Section 1983. See ECF 297 at 10; ECF 279 at 5.

         Plaintiffs claim the Governor is a proper defendant because his “statements reveal his

‘demonstrated willingness’ to enforce SB 4.” ECF 307 at 15–16. Plaintiffs do not cite any statements


2 The Texas Politics Project at the University of Texas at Austin, https://texaspolitics.utexas.edu/polling/search/topic/
sanctuary-cities-442#race (last viewed Apr. 29, 2020) (showing that between 33%–43% of Hispanic respondents oppose
sanctuary cities in polls between 2011 and 2017).


                                                           7
         Case 5:17-cv-00404-OLG Document 315 Filed 04/30/20 Page 8 of 11



saying the Governor would bring SB 4 enforcement actions. Ex parte Young is not satisfied when an

official “threatened that [the challenged law] would be enforced, not that he would enforce it.” In re Abbott,

No. 20-50296, 2020 WL 1911216, at *6 (5th Cir. Apr. 20, 2020). “Moreover, [Fifth Circuit] cases do

not support the proposition that an official’s public statement alone establishes authority to enforce a

law, or the likelihood of his doing so, for Young purposes.” Id. That is especially true here because the

cited statements pre-date SB 4’s enactment, see ECF 292 ¶ 52, and because SB 4 clearly gives

enforcement responsibility to the Attorney General, see Tex. Gov’t Code §§ 752.055, .0565(b).

        Finally, Plaintiffs claim that the Governor “enforce[es] SB 4 through his ability to fund it.”

ECF 307at 16. The cited grant program is a red herring. First, the complaint does not include any

allegations about the grant program. Plaintiffs do not even claim to participate in it. Second, granting

money to local governments “to offset costs related to . . . enforcing immigration laws” does not injure

Plaintiffs, much less force them to comply with SB 4. ECF 307 at 16. So any injunction preventing

the Governor from awarding grants would be meaningless. Third, as a practical matter, there is no

grant program authorized by SB 4 that the Governor’s office administers because the Legislature did

not appropriate money for it.3

VI.     Plaintiffs’ Claims Fail as a Matter of Law

        Equal Protection: Plaintiffs do not deny that SB 4 is facially nondiscriminatory and prohibits

discrimination. See ECF 297 at 12. Nor do they deny that there is an “obvious alternative explanation”

for the passage of SB 4. Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 682 (2009)). Plaintiffs have not

identified any “suspect events, substantive departures, [or] legislative history” supporting an inference

of discriminatory intent. ECF 307 at 17–18. “The specific sequence of events leading up to” SB 4 was

a debate about sanctuary cities, Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 267



3See General Appropriations Act, HB 1, 86th Leg. (May 19, 2019), at I-57–I-61, https://capitol.texas.gov/tlodocs/86R/
billtext/pdf/HB00001F.pdf (listing criminal justice grant programs funded without mentioning the SB 4 grant program).


                                                         8
        Case 5:17-cv-00404-OLG Document 315 Filed 04/30/20 Page 9 of 11



(1977), not anything “suspect.” SB 4 is not a substantive departure. Plaintiffs never allege the

Legislature ignored “factors usually considered important.” Arlington Heights, 429 U.S. at 267. Plaintiffs

have not identified any discriminatory statements in the legislative history. See ECF 297 at 12–13.

Needless to say, opposition to sanctuary cities or illegal immigration is not discriminatory.

        Plaintiffs’ as-applied claim is particularly weak because they do not identify any particular

application of SB 4. See id. at 14. Plaintiffs’ arguments concerning “disparate impact in policing and

the issuing of ICE detainers” do nothing to suggest any application of SB 4 has been discriminatory.

ECF 307 at 22. Plaintiffs’ plea for discovery is misplaced. See id. A plaintiff who challenges a specific

application of a statute may be entitled to discovery about that application, but Plaintiffs cannot bring

an unspecified “as applied” claim in the hope that discovery will allow them to identify some

heretofore unknown application of SB 4.

        Free Speech: Plaintiffs bring a free-speech challenge to SB 4’s “endorse” provision, but they

do not plausibly allege a certainly impending enforcement action based on that provision. See ECF

297 at 15–16. Plaintiffs rely on the voluntary-cessation exception to mootness, see ECF 307 at 22,

which is irrelevant to standing, see Stringer v. Whitley, 942 F.3d 715, 724 (5th Cir. 2019). Even if it did

apply, Plaintiffs could not overcome the “presumption of good faith” given to public servants, Moore

v. Brown, 868 F.3d 398, 407 (5th Cir. 2017), especially in light of State Defendants’ consistent position

regarding the narrowness of SB 4’s “endorse” provision, see ECF 297 at 15. Finally, Plaintiffs cite

Holder v. Humanitarian Law Project, in which the government had “charged about 150 persons with

violating” the statute at issue, including for “the statutory terms at issue.” 561 U.S. 1, 15–16 (2010).

That does nothing to support standing here, where the Attorney General “has never brought an

enforcement action based on the ‘endorse’ provision.” ECF 297 at 15. Plaintiffs cannot plausibly allege

they face an imminent enforcement action, much less one based on an interpretation of the “endorse”

provision that the Attorney General has specifically disclaimed.



                                                    9
        Case 5:17-cv-00404-OLG Document 315 Filed 04/30/20 Page 10 of 11



        Assembly: Conceding SB 4 does not prohibit assembly, Plaintiffs argue it “deters” assembly.

ECF 307 at 24. Instead of “identify[ing] even a single person who” is deterred, ECF 297 at 17, they

“speculat[e] about ‘the unfettered choices made by independent actors not before the court.’ ” Clapper,

568 U.S. at 414 n.5 (quotation omitted). In any event, Plaintiffs’ theory that “third parties might be

disinclined to [assemble] with [Plainitffs] due to a fear of ” law enforcement “do[es] not establish injury

that is fairly traceable to” SB 4 because it rests “on third parties’ subjective fear.” Id. at 417 n.7; see

ECF 307 at 24. “Allegations of a subjective ‘chill’ are not an adequate substitute for a claim of specific

present objective harm or a threat of specific future harm.” Laird, 408 U.S. at 13–14.

        Retaliation: Filing a lawsuit to resolve the constitutionality of SB 4 against organizations that

“challenged the constitutionality of SB 4” was not retaliatory. ECF 307 at 25; see ECF 297 at 17.

Regardless, Plaintiffs concede they have not alleged “Defendants are likely to file a lawsuit in the

future.” ECF 307 at 25; see also ECF 297 at 17. State Defendants have no reason to file another federal

lawsuit. The Fifth Circuit has already resolved relevant constitutional questions, and to the extent this

case reaches the merits, it can resolve any remaining questions.

        Declaratory Judgment: Plaintiffs do not respond to State Defendants’ argument that sovereign

immunity bars this state-law declaratory-judgment claim. See ECF 297 at 19. Nor do Plaintiffs respond

to State Defendants’ argument that supplemental jurisdiction is inappropriate. See id. at 20. Regarding

abstention, Plaintiffs argue “immigration enforcement is not a matter of pure State policy,” ECF 307

at 28 n.14, but Plaintiffs’ request for a declaratory judgment interpreting SB 4 is, see ECF 292 ¶ 125.

Plaintiffs insist a declaratory judgment is appropriate because “[t]he presence of federal law questions

must always be a major consideration,” ECF 307 at 27 (quotation omitted), but again, this state-law

declaratory-judgment claim does not involve any “federal law questions.” See ECF 292 ¶ 125.

                                             CONCLUSION

        State Defendants respectfully request that the Court grant their motion to dismiss.



                                                    10
       Case 5:17-cv-00404-OLG Document 315 Filed 04/30/20 Page 11 of 11



                                              Respectfully submitted,

                                              KEN PAXTON
                                              Attorney General of Texas

                                              JEFFREY C. MATEER
                                              First Assistant Attorney General

                                              RYAN L. BANGERT
                                              Deputy First Assistant Attorney General

                                              DARREN L. MCCARTY
                                              Deputy Attorney General for Civil Litigation

                                              PATRICK K. SWEETEN
                                              Associate Deputy for Special Litigation

                                              /s/ William T. Thompson
                                              WILLIAM T. THOMPSON
                                              Texas Bar No. 24088531
                                              Special Counsel
                                              will.thompson@oag.texas.gov

                                              ADAM ARTHUR BIGGS
                                              Texas Bar No. 24077727
                                              Special Litigation Counsel
                                              General Litigation Division
                                              P.O. Box 12548, Capitol Station
                                              Austin, Texas 78711-2548
                                              (512) 463-2120 | FAX: (512) 320-0667
                                              adam.biggs@oag.texas.gov

                                              COUNSEL FOR STATE DEFENDANTS


                                    CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served on
the 30th day of April, 2020, via the electronic case filing system with the Court causing electronic
service upon all counsel of record.

                                              /s/ William T. Thompson
                                              WILLIAM T. THOMPSON




                                                11
